Appellant was convicted of wife desertion, and his punishment assessed at a fine of $200 and imprisonment in the county jail for a period of six months.
The Assistant Attorney General moves to dismiss the appeal because the recognizance is not in compliance with the statute, and this motion must be sustained. May v. State, 49 S.W. Rep., 402; Johnson v. State, 49 S.W. Rep., 594.
But if the recognizance was sufficient to give this court jurisdiction the statement of facts does not show to have been presented to nor approved by the county judge, and we could not consider the paper alleged to be a statement of facts. The only complaint in the motion for a new trial relates to the failure of the court to give special charges requested. With no statement of facts we can consider it would be impossible for us to determine whether or not they or either of them should have been given.
The appeal is dismissed.                           Dismissed. *Page 621